Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 25, 2018

The Court of Appeals hereby passes the following order:

A18A0930. CATHERINE GIBSON MCCAULEY v. KTM ROOFING CO.,
    INC.

       This case began as a breach of contract action in magistrate court. After the
magistrate court issued judgment in favor of the defendant KTM Roofing Co., Inc.,
the plaintiff Catherine Gibson McCauley appealed to the superior court. The superior
court also entered judgment in favor of the defendant, and McCauley filed this direct
appeal. The defendant has filed a motion to dismiss the appeal.
       “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). Because McCauley did not follow the proper procedure for
requesting appellate review in this case, we lack jurisdiction over this appeal.
Accordingly, the defendant’s motion to dismiss is GRANTED, and the appeal is
DISMISSED. Further, the defendant’s motion for sanctions is DENIED because the
motion was not filed as a separate document as required by Court of Appeals Rule 41
(b).
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/25/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.